                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




 BENJAMIN DAVIS,
                        Petitioner,                          No. 3:20-cv-00274-JKS
         vs.
                                                           ORDER TO SHOW CAUSE
                                                                     and
                                                                   ORDER
 STATE OF ALASKA,                                             [Re: Docket No. 3]
                        Respondent.




       Benjamin Davis, a state prisoner proceeding pro se, filed a Petition for Writ of Habeas
Corpus under 28 U.S.C. § 2254 (“Petition”). Docket No. 1. Davis challenges the 2008 judgment
of conviction following a jury trial entered by the Superior Court for the State of Alaska, Case
Number 3AN-06-10238CR, on the ground his appellate counsel was ineffective for failing to
petition on direct appeal for hearing in the Alaska Supreme Court after his conviction was
affirmed by the Alaska Court of Appeals. Id. at 5-7.
       Pursuant to the Rules Governing Section 2254 Cases, the Court must review the instant
Petition to determine whether “it plainly appears from the face of the petition and any attached
exhibits that the petitioner is not entitled to relief in the district court.” Rules Governing § 2254
Cases, Rule 4. See 28 U.S.C. § 2243. If so, “the judge must dismiss the petition.” Id. .




                                                 -1-


           Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 1 of 8
A.     Timeliness
       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.
§ 2254(d), there is a one-year limitations period in which a state prisoner may file a federal
habeas petition challenging his or her state conviction:
       A 1-year period of limitation shall apply to an application for a writ of habeas corpus by
       a person in custody pursuant to the judgment of a State court. The limitation period shall
       run from the latest of-
       (A) the date on which the judgment became final by the conclusion of direct review or
       the expiration of the time for seeking such review;
       ... or
       (D) the date on which the factual predicate of the claim or claims presented could have
       been discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1).
       Under the statute, “[t]his one-year limitations period is tolled during the pendency of a
‘properly filed application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim.’” Mardesich v. Cate, 668 F.3d 1164, 1169 (9th Cir. 2012). The
Supreme Court explains that “[t]he time that an application for state post-conviction review is
‘pending’ includes the period between (1) a lower court’s adverse determination, and (2) the
prisoner’s filing of a notice of appeal, provided that the filing of the notice of appeal is timely
under state law.” Evans v. Chavis, 546 U.S. 189, 191 (2006) (emphasis in original) (citation
omitted); id. at 192 (“If the filing of the appeal is timely, the period between the adverse lower
court decision and the filing (typically just a few days) is not counted against the 1-year AEDPA
time limit.”); but see Mitchell v. Valenzuela, 791 F.3d 1166, 1171 (9th Cir. 2015) (the statute of
limitations is not tolled, however, while an unexhausted petition under § 2254 is pending in
federal court) (citing Rhines v. Weber, 544 U.S. 269, 274-75 (2005)).
       Thus, if Davis has been timely and properly challenging his conviction in the state courts,
the statute of limitations is tolled during any state proceedings. The Court takes judicial notice1

       1
               Judicial notice is the “court’s acceptance, for purposes of convenience and
without requiring a party’s proof, of a well-known and indisputable fact; the court’s power to

                                                 -2-


           Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 2 of 8
that the state court record shows that Davis was convicted on January 22, 2008. See
https://records.courts.alaska.gov/ (State v. Davis, 3AN-06-10238CR). The records of the Alaska
state courts further reflect that the Alaska Court of Appeals affirmed his conviction on June 1,
2011. See https://appellate-records.courts.alaska.gov/ (Davis v. State, A-10144); Davis v. State,
No. A-10144, 2011 WL 2183931 (Alaska Ct. App. Jun. 1, 2011). The Alaska state court records
also indicate, and Davis’s Petition confirms, that he did not petition for hearing in the Alaska
Supreme Court. His conviction thus became final for AEDPA purposes when the 30-day
window for seeking review in the Alaska Supreme Court lapsed on July 1, 2011. Alaska Rule of
Appellate Procedure 303(a)(1); Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (for a state
prisoner who does not seek review in the State’s highest court, the judgment becomes “final” on
the date the time for seeking such review expires); see Hemmerle v. Schriro, 495 F.3d 1069,
1073-74 (9th Cir. 2007) (a petitioner’s conviction was final on direct review upon the expiration
of the time for seeking review of the court of appeals’ decision in the Arizona Supreme Court).
The one-year period under the AEDPA in which to file a federal petition for habeas relief thus
expired on July 1, 2012.
       It appears that, after his conviction became final, Davis did not litigate any challenge to
his conviction until January 11, 2017, when filed in the Alaska Superior Court a petition for
post-conviction relief in case number 3-AN-17-04137CI, which was subsequently dismissed as
time-barred on June 6, 2017. See https://records.courts.alaska.gov/ (Davis v. State, 3AN-17-
04137CI).
Because the January 2017 application for post-conviction relief was filed more than four years
after the deadline for Davis to file a federal habeas petition had expired, it did not serve to restart
the statute of limitations. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (holding
that the one-year habeas statute of limitations does not restart where that period ends before

accept such a fact.” BLACK’S LAW DICTIONARY (10th ed. 2014); see also Headwaters Inc. v.
U.S. Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”); see also FED. R. EVID. 201.


                                                  -3-


            Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 3 of 8
petitioner’s state petition for post-conviction relief is filed). It therefore appears that Davis’s
Petition is facially untimely.
       a.      Actual innocence may overcome the statute of limitations.
       The Supreme Court has held “that actual innocence, if proved, serves as a gateway
through which a petitioner may pass” when the statute of limitations has expired. McQuiggin v.
Perkins, 133 S. Ct. 1924, 1928 (2012) (citing Schlup v. Delo, 513 U.S. 298 (1995), and House v.
Bell, 547 U.S. 518 (1995)). This is because the Supreme Court has “held that the miscarriage of
justice exception applies to state procedural rules, including filing deadlines.” Id. (quoting
Coleman v. Thompson, 501 U.S. 722, 750 (1991)). But a “petitioner does not meet the threshold
requirement unless he persuades the district court that, in light of the new evidence, no juror,
acting reasonably, would have voted to find him guilty beyond a reasonable doubt.” Id. (quoting
Schlup, 513 U.S. at 329) (internal citation marks omitted). This “standard is ‘demanding’ and
seldom met.” Id. (quoting House, 547 U.S. at 538) (And “in making an assessment . . . ‘the
timing of the [petition]’ is a factor bearing on the ‘reliability of th[e] evidence’ purporting to
show actual innocence.” Id. (quoting Schulp, 513 U.S. at 332)).
       b.      Equitable tolling applies to the federal habeas statute of limitations.
       Tolling means that the statute of limitations may not run for a period of time. See
BLACK’S LAW DICTIONARY (10th ed. 2014). In Holland v. Florida, the Supreme Court held
“that § 2244(d) is subject to equitable tolling in appropriate cases.” 560 U.S. 631, 645 (2010)
(citations omitted). But equitable tolling is permitted only if a petitioner “shows ‘(1) that he has
been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
way’ and prevented timely filing.” Id. at 639 (citation omitted).
               1.      A petitioner must exercise reasonable diligence.
       The Supreme Court held in Holland that a petitioner must exercise “reasonable
diligence” in pursuing his available remedies. Id. at 653; see also Ford v. Gonzalez, 683 F.3d
1230, 1237 (9th Cir. 2012) (“The diligence required for equitable tolling purposes is ‘reasonable



                                                  -4-


            Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 4 of 8
diligence,’ not ‘maximum feasible diligence.’”) (quoting Holland, 560 U.S. at 653) (further
internal quotation marks omitted); Doe v. Busby, 661 F.3d 1001, 1015 (9th Cir. 2011) (“The
standard for reasonable diligence does not require an overzealous or extreme pursuit of any and
every avenue of relief.”) (citation omitted). The Ninth Circuit has explained that, “[t]o
determine if a petitioner has been diligent in pursuing his petition, courts consider the
petitioner’s overall level of care and caution in light of his or her particular circumstances.”
Busby, 661 F.3d at 1013 (citation omitted).
        The Supreme Court found in Holland that a petitioner’s repeated attempts to contact his
attorney or have him removed from the case showed a diligent effort to avoid the running of the
statute of limitations. The Court noted that “the very day that [the petitioner] discovered that his
AEDPA clock had expired due to [his attorney’s] failings, [the petitioner] prepared his own
habeas petition pro se and promptly filed it with the District Court.” Holland, 560 U.S. at 653.
        Davis is cautioned that “[i]n addition to the specific efforts [petitioners] allege that they
made to pursue their claims, [courts] also consider it important that [petitioners] pursued their
claims within a reasonable period of time before [an] external impediment . . . came into
existence.” Roy v. Lampert, 465 F.3d 964, 972 (9th Cir. 2006) (citation omitted) (emphasis in
original); see also Rudin v. Myles, 781 F.3d 1043, 1056 (9th Cir. 2014). Davis must show that
he exercised such due diligence in pursuing his remedies.
              2.      Extraordinary circumstances must have prevented a timely filing.
       The Ninth Circuit has explained as follows:
       The “general rule” is that “equitable tolling is available where the prisoner can show
       extraordinary circumstances were the cause of an untimely filing.” Bills [v. Clark], 628
       F.3d [1092,] 1097 [(9th Cir. 2010)]. “Under our cases, equitable tolling is available for
       this reason only when extraordinary circumstances beyond a prisoner’s control make it
       impossible to file a petition on time and the extraordinary circumstances were the cause of
       [the prisoner’s] untimeliness.” Id. (quoting Spitsyn [v. Moore], 345 F.3d [796,] 799 [(9th
       Cir. 2003)] (internal quotation marks omitted).
Ford v. Gonzalez, 683 F.3d at 1237 (emphasis in original).
       The Ninth Circuit has also explained that “[g]rounds for equitable tolling under § 2244(d)



                                                 -5-


           Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 5 of 8
are ‘highly fact-dependent.’” Laws v. Lamarque, 351 F.3d 919, 922 (9th Cir. 2003) (quoting
Whalem/Hunt v. Early, 233 F.3d 1146, 1148 (9th Cir. 2000) (en banc)). Although “[e]quitable
tolling may be warranted in instances of unprofessional attorney behavior . . . the AEDPA
deadline will not be tolled for a garden variety claim of excusable attorney neglect or mistake.”
Doe v. Busby, 661 F.3d at 1011-12; see also Frye v. Hickman, 273 F.3d 1144, 1145 (9th Cir.
2001), cert. denied, 122 S. Ct 1913 (2002) (A “miscalculation of the limitations period by . . .
counsel and [counsel’s] negligence in general do not constitute extraordinary circumstances
sufficient to warrant equitable tolling.”) (citations omitted); but see Stillman v. LaMarque, 319
F.3d 1199, 1202 (9th Cir. 2003) (“[W]e hold that extraordinary circumstances beyond Stillman’s
control existed when the prison litigation coordinator promised Stillman’s lawyer to obtain
Stillman’s signature in time for filing, but then broke his promise, causing the filing to be late.”).
An attorney’s negligence must be “sufficiently egregious” to rise to the level of an extraordinary
circumstance. See Spitsyn, 345 F.3d at 800 (“[T]here are instances in which an attorney’s failure
to take necessary steps to protect his client’s interests is so egregious and atypical that the court
may deem equitable tolling appropriate[.]”) (quotation omitted); see also Busby, 661 F.3d at 1012
(“[T]he services rendered by Doe’s former counsel were utterly deficient and unprofessional and
thus constituted an extraordinary circumstance preventing the timely filing of this Petition.”).
       And although a petitioner “may be entitled to equitable tolling during the period he was
without his legal materials if the deprivation of his legal materials made it impossible for him to
file a timely § 2254 petition in federal court[,]” petitioners are generally deemed to be able to file
such petitions themselves, and courts provide forms (such as the one used by Davis in this case),
to assist them in doing so. See, e.g., Roy, 465 F.3d at 970 (“[P]ro se status, on its own, is not
enough to warrant equitable tolling.”); see also http://courts.alaska.gov/forms/civ-760.pdf (Alaska
Court System post-conviction relief form).
B.     Show Cause
       Davis must show that his § 2254 petition has been timely filed within the one-year statute



                                                  -6-


            Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 6 of 8
of limitations. If not, Davis must explain whether he: 1) has been pursuing his rights diligently,
and 2) has had some extraordinary circumstance(s) that stood in his way and prevented timely
filing, and he must state the time period during which those circumstances prevented him from
filing his habeas petition. Otherwise, the Petition will be dismissed. See Herbst v. Cook, 260
F.3d 1039, 1043 (9th Cir. 2001) (“[W]hile the district court has the authority to raise the statute of
limitations sua sponte and to dismiss the petition on those grounds, that authority should only be
exercised after the court provides the petitioner with adequate notice and an opportunity to
respond.”) (citations omitted).
C.     Motion for Leave to Proceed In Forma Pauperis
       At Docket No. 3, Davis additionally requests that this Court waive the filing fee to
proceed with this case. Parties filing actions are required to pay a filing fee. See Rodriguez v.
Cook, 169 F.3d 1176, 1177 (9th Cir. 1999); 28 U.S.C. § 1913. An action may proceed despite
failure to pay the filing fee if the party is granted an in forma pauperis (“IFP”) status. Rodriguez,
169 F.3d at 1177. The Court may grant IFP status to any prisoner who demonstrates that he is
unable to pay such fees or give security therefor. 28 U.S.C. § 1915(a). Rule 3(a)(2) of the Rules
Governing Section 2254 Proceedings in the U.S. District Courts requires that inmates moving for
IFP status file with their application “a certificate from the warden or other appropriate officer of
the place of confinement showing the amount of money or securities that the petitioner has in any
account in the institution.” Davis did not file with his IFP application such statement from the
Anchorage Correctional Complex. Accordingly, Davis’s motion at Docket No. 3 will be denied
without prejudice to re-file with the proper documentation in the event he files a response to the
Order to Show Cause that conforms with the requirements laid out in this Order.
       IT IS THEREFORE ORDERED:
       1.      Davis must show, on or before December 11, 2020, that he has filed his petition in
               a timely manner or that there are grounds for equitable tolling, as explained in this
               Order. If Davis does not timely comply with this Order, his case will be dismissed



                                                 -7-


            Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 7 of 8
              without further notice.
       2.     The Clerk of Court shall send Davis this Court’s form PS16A, Notice Regarding
              Exhaustion and Statute of Limitations. On the enclosed form, Davis shall indicate
              whether he litigated his claims between July 1, 2011, when his conviction became
              final, and January 11, 2017, when he filed his application for post-conviction relief
              in the Alaska Superior Court. If he concedes that he did not litigate his claims
              during this time period, Davis should explain whether extraordinary circumstances
              prevented him from doing so, such that he would be entitled to equitable tolling, as
              discussed in this Order.
       3.     The Clerk of Court is further directed to send form PS09, Notice of Voluntary
              Dismissal, to Davis with this Order. Davis may choose to submit form PS09 and
              voluntarily dismiss his case rather than submit form PS16A. Davis may file the
              Notice of Voluntary Dismissal on or before December 11, 2020.
       4.     The Clerk of Court is directed to send Davis a copy of the District Court’s
              handbook, “Representing Yourself in Alaska’s Federal Court,” with this Order.
       5.     The Motion for Leave to Proceed in Forma Pauperis is DENIED WITHOUT
              PREJUDICE to re-file with the proper documentation in the event Davis files a
              response to the Order to Show Cause that conforms with the requirements laid out
              in this Order.
Dated at Anchorage, Alaska this 10th day of November, 2020.
                                                     s/James K. Singleton, Jr.
                                                     JAMES K. SINGLETON, JR.
                                                     Senior United States District Judge




                                               -8-


            Case 3:20-cv-00274-JKS Document 4 Filed 11/10/20 Page 8 of 8
